UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8421


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANDRES MORALES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00322-RDB-4)


Submitted:    April 23, 2009                  Decided:   May 4, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andres Morales,      Appellant Pro Se.     Christine Manuelian,
Assistant United     States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andres    Morales     appeals       the    district   court’s     orders

denying       relief    on    his    motion       filed   pursuant   to    18    U.S.C.

§ 3582(c)(2) (2006), and on his motion for reconsideration.                          We

have     reviewed       the    record       and    find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.        United States v. Morales, No. 1:05-cr-00322-RDB-4 (D.

Md.    Oct.    7,   2008;     Oct.    27,    2008).        We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                              2